In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo
                                   ________________________

                                       No. 07-19-00105-CV
                                   ________________________


                       IN THE INTEREST OF M.M., K.M., I.T., B.J., P.M.,
                           I.M., JR., J.M., AND J.N.M., CHILDREN



                              On Appeal from the 237th District Court
                                      Lubbock County, Texas
                   Trial Court No. 2014-513,191; Honorable Les Hatch, Presiding


                                              June 13, 2019

                 ORDER DIRECTING SUPPLEMENTAL BRIEFING
                        Before QUINN, C.J., and PIRTLE and PARKER, JJ.


      Appellant, C.M., appeals the trial court’s order terminating her parental rights to

her children. In presenting this appeal, appointed counsel has filed an Anders1 brief in

support of a motion to withdraw.


      In light of the recent opinion from the Texas Supreme Court in In re N.G., No. 18-

508, 2019 Tex. LEXIS 465 (Tex. May 17, 2019), we direct counsel to file a supplemental


      1   Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).
brief detailing an analysis of why there are no potentially plausible grounds for appeal of

the trial court’s findings that termination was proper under section 161.001(b)(1)(D) and

(E) of the Texas Family Code. See TEX. FAM. CODE ANN. § 161.001(b)(1)(D) and (E)

(West Supp. 2018). See also TEX. R. APP. P. 38.7. C.M.’s supplemental brief shall be

filed on or before July 5, 2019. The brief of the Texas Department of Family and

Protective Services must be filed within 20 days after the filing of C.M.’s supplemental

brief. See TEX. R. APP. P. 38.6(b).


       It is so ordered.


                                                 Per Curiam




                                             2